DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant amendments incorporate allowable subject matter from Claim 38 into independent Claim 16 and further amend Claims 30 and 35 to incorporate all of the subject matter from Claim 16 into the respective claims to thereby subject the claims to rejoinder. The prior art fails to disclose, suggest or otherwise render obvious the instant claimed invention particularly directed toward the construction of a medicament delivery system that utilizes a support member and a compression member spaced therefrom to induce medicament delivery whereby the two members are constrained together via a mechanical coupling extending therebetween, the compression member being mechanically biased such that the compression member rotates relative to the support member whereby the mechanical coupling constrains the two members such that relative rotation of the compression member about an axis permits and causes the compression member to move toward the support member along that same axis thereby drawing the two members together and reducing the gap therebetween so as to affect medicament delivery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/20/2021